Citation Nr: 0834686	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  04-36 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for a chronic right 
ankle disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to February 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  In September 2006, the Board 
remanded this matter for additional development.

In October 2005, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

In its September 2006 remand, the Board took notice that the 
veteran also was claiming entitlement to VA compensation 
pursuant to 38 U.S.C.A. § 1151 (2007) for chronic headaches, 
tinnitus, and audiological impairment that he alleged was the 
result of physical injury sustained when he received 
treatment at the Oklahoma City, Oklahoma, VA Medical Center 
in February 2002.  The Board referred that claim to the RO 
for appropriate action.  Those issues have not been developed 
and remain within the jurisdiction of the RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  The record contains clear and unmistakable evidence that 
a right ear hearing loss injury pre-existed the veteran's 
period of active military service and right ear hearing loss 
was not aggravated during service; bilateral hearing loss was 
not manifest during active service or during the first post-
service year and was not a result of any established event, 
injury, or disease during active service.

3.  There is no current diagnosis of a chronic right ankle 
disability.   


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may service incurrence of an organic 
disease of the nervous system be presumed. 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309, 3.385 
(2007).

2.  A chronic right ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in January 2002, February 2002, April 2002, August 
2004, and September 2006.  These letters notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claims, and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims.  Thereafter, the claims were 
reviewed and a supplemental statement of the case was issued 
in April 2008.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the September 2006 letter. 

In its remand of September 2006, the Board requested further 
evidentiary development of these claims.  The Board notes 
that the RO has obtained additional service medical records 
and the appellant's Social Security Administration (SSA) 
medical records associated with his receipt of disability 
benefits.

The Board further notes that the veteran has not been 
afforded a VA examination in connection with his claims for a 
hearing loss disability and for a chronic right ankle 
disability.  In determining whether the duty to assist 
requires that a VA medical examination be provided or a 
medical opinion be obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that a VA 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  
Here, there is no evidence beyond the veteran's own 
unsupported contentions that any hearing loss was incurred or 
aggravated during service.  As noted below, hearing loss 
disability in the right ear was shown during the veteran's 
entrance examination, but no subsequent service treatment 
records show any complaints or treatment for hearing loss.  
The appellant failed to appear for the hearing test portion 
of his separation examination and the first post-service 
medical evidence of hearing loss is not found until April 
2004.  Additionally, none of the competent medical evidence 
of record provides any indication that there could be a 
connection between his present bilateral hearing loss and 
active service.  In addition, there is no post-service 
medical evidence in the claims folder of any current right 
ankle disability, though service treatment records show an 
in-service injury.  The Board finds that the veteran has not 
presented a prima facie case of entitlement to service 
connection for either claim, and there is sufficient 
competent medical evidence of record to make a decision on 
these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including organic diseases of the nervous system 
(sensorineural hearing loss) or arthritis, become manifest to 
a degree of 10 percent within one year from date of 
termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  See 38 C.F.R. 
§ 3.306(b)(1).

Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition"--that is, a worsening that existed not only 
at the time of separation but one that still exists 
currently-- is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).
The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Hearing Loss

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2007).

Service treatment records noted that on examination for 
entrance onto active duty in May 1973 a build-up of wax was 
noted in both ears.  A hearing test also showed hearing loss 
in the right ear.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
--
45
LEFT
10
10
15
--
20

A service treatment record dated in June 1973 showed that the 
veteran was treated for an ear problem associated with an 
upper respiratory infection.  His ears were irrigated with 
good results.  No hearing loss complaints were noted.  In 
November 1975, the veteran was hospitalized for treatment of 
an unrelated disorder.  During his confinement, and ENT 
(ears, nose and throat) consultation was obtained to assess 
right ear drainiage.  The opinion was that the veteran's 
auditory canal was slightly curved allowing for sediment 
build-up and spontaneous drainage when he was supine.  No 
functional impairment was detected.  It was opined that  this 
condition (curved ear canal) existed prior to service.

The veteran's discharge examination in December 1975, 
conducted in conjunction with a Medical Evaluation Board for 
a back problem, contained no audiometry results because the 
veteran was unable to make an appointment.  On the 
contemporaneous report of medical history, the appellant 
checked the box for having hearing loss, but the examiner did 
not comment on any hearing loss.    

Hearing loss was not measured or noted on the appellant's VA 
examinations dated in May 1978, and January 1994.

Correspondence from the appellant's mother dated in January 
1980 does not refer to the veteran's complaint of hearing 
loss.

A Social Security Administration decision dated in September 
1997 indicated that the appellant was awarded Social Security 
disability benefits for back and affective/mood disorders.

A March 2002 VA medical record revealed that the veteran 
requested a hearing evaluation for ringing in his ears, 
headaches, and loss of hearing.

April 2004 VA audiogram results indicated borderline normal 
to moderately-severe sensorineural hearing loss in the left 
ear and a mild to profound sensorineural hearing loss in the 
right ear.  An etiology for the hearing loss was not provided 
by the examiner.

During his Board hearing in October 2005, the veteran 
testified that while on active duty his military operations 
specialty was vehicle operative dispatcher which put him on 
the flight line around jet aircraft where he was issued a 
plastic earpiece which he termed marginal hearing protection.  
He said that he did have a hearing test during an ENT consult 
in connection with his Medical Board and separation 
examination, but that he was never told the results.  He 
further testified to employment physicals post-service, such 
as truck driving, where a hearing deficiency in the right ear 
was noted.  He recalled no acoustic trauma from service until 
he was on a law enforcement firing range in 2002 where he had 
better ear protection.  He said he was issued hearing aides 
in 2004, and that while he did not wear them to the Board 
hearing, he used them to watch television or if he was in a 
group of many people.  (See transcript, at pp. 3-7).  

The Board finds that a presumption of soundness does not 
apply in this case.  The veteran's service treatment records 
clearly note the existence of a pre-service right ear hearing 
defect at 4000 Hertz at the time of his enlistment physical 
examination in May 1973.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.303(c) (2007).  Having found clear and unmistakable 
evidence of a pre-existing disability, the next inquiry is 
whether there is clear and unmistakable evidence that right 
ear hearing loss was not aggravated during service.

The Board finds that a preponderance of the evidence is 
clearly against any finding that the veteran's hearing loss 
during service resulted in any permanent increase in symptoms 
or underlying disability beyond the ordinary progress of the 
disorder.  The veteran's ears were irrigated during service 
in June 1973 when he was treated for an upper respiratory 
infection and his right ear was examined in November 1975 
during an ENT consultation in connection with his Medical 
Evaluation Board.  At that time it was determined that the 
right ear auditory canal curvature existed prior to service.  
At no time in service did the veteran complain of, or was 
treated for a hearing loss in either the right or the left 
ear.  While he later testified to acoustic trauma on the 
flight line during service, there is no medical evidence that 
he was seen for any hearing complaints during service or 
within the first post-service year.  The objective medical 
evidence in the service treatment records fails to indicate 
any significant pathology which would support a finding of 
service aggravation of the pre-existing right ear hearing 
loss.  Moreover, the record also includes no competent 
medical opinion establishing that the veteran's right ear 
hearing loss was aggravated during active service.  
Therefore, the Board finds that the appellant's right ear 
hearing loss was not aggravated during service.

Based on the evidence of record, the Board also finds that 
the veteran's claimed bilateral hearing loss is not a result 
of any established event, injury, or disease during active 
service.

The April 2004 and May 2004 VA audiograms clearly show that 
the veteran has a current bilateral hearing disability 
pursuant to the provisions of § 3.385 noted above.  However, 
service treatment records provide no competent medical 
evidence of any complaints of, or treatment for, a hearing 
disorder while the veteran was on active duty.  The Board has 
considered the veteran's testimony that he spent time in 
service on the flight line as a vehicle operative dispatcher 
in close proximity to some form of in-service acoustic 
trauma.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(finding lay testimony is competent if limited to matters the 
witness actually observed and within the realm of the 
witness's personal knowledge).

The Board also notes that, according to the evidence of 
record, the veteran's first recorded complaints of bilateral 
hearing loss were in 2002, or 26 years after he left active 
service, and the first evidence of bilateral hearing loss is 
not shown until April 2004.  Ongoing treatment over many 
years for a chronic hearing loss is not shown.  The passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability may be 
considered evidence against a claim for service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  In this case, the Board 
finds that the passage of 26 years between active duty and 
the veteran's complaints of bilateral hearing loss weighs 
against the veteran's claim.  Further, the Board notes that 
there is no competent and persuasive medical evidence of a 
nexus between the veteran's current bilateral hearing loss 
and his active service.

The Board has considered whether service connection for 
bilateral hearing loss could be established on a presumptive 
basis.  To establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, no medical evidence demonstrates that the veteran 
experienced bilateral hearing loss to a compensable level 
within a year after his discharge from active duty.  In fact, 
the appellant testified that in post-service employment 
physicals only a right ear hearing deficiency was shown.  
Therefore, service connection for bilateral hearing loss 
cannot be established on a presumptive basis.

The Board has carefully considered the veteran's statements 
that in his opinion his hearing loss is due primarily to his 
work on the flight line while on active duty.  While the 
veteran may sincerely believe his hearing loss is a result of 
his active duty service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  There is no 
competent medical evidence of record that links the veteran's 
currently demonstrated bilateral hearing loss to his active 
duty service.  Therefore, the Board finds entitlement to 
service connection for bilateral hearing loss is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


Right Ankle

Service treatment records indicate that when the appellant 
was examined for entrance into active duty in May 1973, the 
examiner noted the veteran had fallen arches and mild pes 
planus, but no ankle abnormalities were noted.  

July 1974 service treatment records showed that the veteran 
was injured in a motorcycle accident, suffering abrasions to 
the right shoulder, elbow, hip, knee and ankle.  On 
examination, the right ankle was swollen with multiple 
superficial abrasions, but he had full range of motion.  X-
rays showed no evidence of soft tissue swelling, no fracture, 
and a normal right ankle.  The examiner diagnosed a right 
ankle sprain.  He was treated with an ice pack and an Ace 
wrap, given crutches, and placed on profile for the rest of 
the month.  Subsequently, tenderness was noted over the 
lateral aspect of his right lower leg as well as a hematoma.  
The veteran was able to walk with difficulty.  An August 1974 
service treatment record referred to the same motor vehicle 
accident, indicated that the veteran suffered a sprain of the 
right ankle, and listed his prognosis as good.

The appellant's December 1975 separation examination, 
conducted in conjunction with his Medical Evaluation Board, 
was negative for any findings regarding the right ankle.  A 
narrative summary attached to the report of examination 
failed to mention the ankle, but did note that heel and toe 
walking were within normal limits.

A service treatment record dated in February 1976, on the eve 
of the veteran's discharge and subsequent to an altercation 
with a local law enforcement officer, noted a number of 
physical complaints but nothing involving either ankle.

Correspondence from the appellant's mother dated in January 
1980 does not refer to the veteran's right ankle.

Post-service medical records found in the claims file from 
both private sources and VA facilities are silent as to any 
complaints or treatment relating to the appellant's right 
ankle.  The ankle is not noted in VA examinations conducted 
in May 1978, January 1994, and February 2008.

A Social Security Administration decision dated in September 
1997 indicated that the appellant was awarded Social Security 
disability benefits for back and affective/mood disorders.

During his Board hearing in October 2005, the veteran 
testified that he injured his right ankle during basic 
training on a march to a firing range at Lackland Air Force 
Base in June 1973.  He said that he and two other soldiers 
were marched to the drip edge of a building when their ankles 
gave way and they fell into the dry fire area and hit the 
pavement.  He said that he sprained his ankle so bad that he 
was taken to a clinic in a jeep and ordered to bed rest for 
three days and had to keep his foot elevated.  He said that 
he went back to basic training days later after his drill 
sergeant threatened to have him restart basic training.  He 
denied receiving a separation physical examination.  The 
veteran also testified that before service, from the age of 
15 to 17, he was treated for his ankle by a local physician 
in Maine, but that doctor is now deceased.  He said that 
post-service no one has ever checked his ankle and that he 
did not complain about it to his VA doctor but treated it on 
his own.  (See transcript, at pp. 8-13, 25-26).

In order to be considered for service connection, a claimant 
must first have a current disability.  Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  In addition to medical evidence 
establishing the presence of a current disability, the record 
must also contain medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, as well as medical evidence of a nexus between the 
current disability and either an in-service disease or injury 
or a service-connected disability.  See Hickson, 12 Vet. App. 
at 253; Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, while the appellant's service treatment records 
indicate an injury to the right ankle during service, the 
Board notes that the post-service medical evidence is 
entirely negative for any indication that the appellant 
currently has a right ankle disability.  The claims folder 
contains no diagnosis of a current right ankle disability.  

Simply put, in the absence of proof of a present right ankle 
disability, there can be no valid claim.  As there is no 
competent evidence that the appellant currently has a right 
ankle disorder, service connection for a chronic right ankle 
disability is not warranted.  See Brammer v. Derwinski, 3 
Vet. App. 233, 225 (1992) (service connection presupposes a 
current diagnosis of the claimed disability).

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
a chronic right ankle disability.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 53 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a chronic right ankle 
disability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


